ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-240, concluding that JAMES D. NICHOLS of NORTH BRUNSWICK, who was admitted to the bar of this State in 1971, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 1.16(d)(failure to return unearned fee);
And the Disciplinary Review Board having further concluded that respondent should practice under supervision for a period of two years, and if respondent intends to continue practicing immigration law, the proctor should be experienced in immigration law;
And good cause appearing;
It is ORDERED that JAMES D. NICHOLS is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
*434ORDERED that respondent shall inform the Office of Attorney Ethics if he intends to practice immigration law and if he does, the supervising attorney shall be an attorney experienced in immigration law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.